DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-11, filed 06/17/2021, with respect to claims 1- 20 have been fully considered and are persuasive.  The rejection of 1-20 has been withdrawn.  However, with respect to claims 1-6, upon further consideration, a new ground of rejection is made in view of newly found prior art reference(s).  the boiling point of polyvinyl alcohol was not explicitly disclosed, however, a reference was found that taught the optimum range claimed.
Examiner acknowledges claim 19 has been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 17-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 9,017,779).
With regard to claim 1, Ikeda discloses a medium [Col. 3; line 7] comprising:
a base material (A2) [Col. 3; lines 7-8];
a print section (B) [ink-receiving layer over the base material [Col. 3; lines 11]; and

wherein the print section comprises an alcohol compound [polyvinyl alcohol (PVA 205); Col. 11; lines 1-9] having a boiling point of 180 degrees C or higher and a viscosity of 30 mPa-s or lower at 25 degrees C.
Ikeda does not explicitly disclose the boiling point or viscosity of polyvinyl alcohol, however it is known as taught by Kuraray, polyvinyl alcohol has a boiling point of 228 degrees C [https://www.indiamart.com/mine-chem-india/polyvinyl-alcohol-powder.html] and a viscosity of 30 mPa-s or lower [viscosity amount is in relation to the concentration (wt %); Figs. 34; Basic Physical Properties of PVOH Resin].

    PNG
    media_image1.png
    493
    697
    media_image1.png
    Greyscale

Note: Kuraray technical sheet teaches PVA-205 is under the new name Kuraray Poval 5-88 having a degree of hydrolysis (saponification) [mol-%] between 86.5 and 89.0. [See https://q-mexibras.com.mx/wp-content/uploads/2021/03/TDS_Poval_en_20.pdf]
claim 17, Ikeda discloses all the limitations of claim 1, but does not disclose wherein a content of the alcohol compound is 60% by mass or greater relative to the total mass of a print section.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to for a content of the alcohol compound is 60% by mass or greater relative to the total mass of a print section, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 18, Ikeda discloses all the limitations of claim 1, but does not disclose wherein a content of the alcohol compound is 80% by mass or greater relative to the total mass of a print section.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to for a content of the alcohol compound is 60% by mass or greater relative to the total mass of a print section, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 21, Ikeda discloses all the limitations of claim 1 but does not disclose where wherein the alcohol compound comprises at least one selected from the group consisting of polyethylene glycol monomethyl ether, tripropylene glycol methyl ether, propylene glycol phenyl ether, dipropylene glycol monomethyl ether, and tripropylene glycol monobutyl ether, and a content of the at least one alcohol compound is 60% by mass or greater relative to the total mass of the print section.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an alcohol compound comprising at least one selected from the group consisting of polyethylene glycol monomethyl ether, tripropylene glycol methyl ether, propylene glycol phenyl ether, dipropylene glycol monomethyl ether, and tripropylene glycol monobutyl ether, since it has been held 
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to for a content of the alcohol compound is 60% by mass or greater relative to the total mass of a print section, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).

Claims 2, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 9,017,779) as applied to claim 1, and further in view of Che (US 2018/0257104).
With regard to claim 2, Ikeda discloses all the limitations of claim 1 but does not disclose wherein the print section is a section formed through cross-linking between the isocyanate compound and the alcohol compound.
Che teaches wherein a print section is a section formed through cross-linking between the isocyanate compound and the alcohol compound. [Para. 0108-0109]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the print section through cross-linking in order to influence end properties of the section.
With regard to claim 4, Ikeda discloses all the limitations of claim 1, but does not disclose wherein the isocyanate compound has a hexamethylene diisocyanate (HDI) structure [Para. 0112].
Che teaches an isocyanate compound has a hexamethylene diisocyanate (HDI) structure [Para. 0112].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a isocyanate compound has a hexamethylene diisocyanate (HDI) structure, since it has 
With regard to claim 5, Ikeda discloses all the limitations of claim 1 but does not disclose wherein the alcohol compound comprises at least one selected from the group consisting of polyethylene glycol monomethyl ether, tripropylene glycol methyl ether, propylene glycol phenyl ether, dipropylene glycol monomethyl ether, and tripropylene glycol monobutyl ether.
Che teaches an alcohol compound comprises at least one selected from the group consisting of polyethylene glycol monomethyl ether, tripropylene glycol methyl ether, propylene glycol phenyl ether, dipropylene glycol monomethyl ether, and tripropylene glycol monobutyl ether. [Para. 0304; Table 2].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an alcohol compound comprising at least one of the group claimed, since it has been held
to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Lesin, 125 USPQ 416.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 9,017,779) as applied to claim 1, and further in view of Nagahara (US 2014/0293297).
With regard to claim 3, Ikeda discloses all the limitations of claim 1, but does not disclose wherein the adhesive section is over the base material and the print section is formed over the adhesive section.
However, teaches an adhesive section (4) is over a base material (5) and the print section is formed over the adhesive section (3) [Para. 0045; Fig. 3].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the adhesive section is over the base material and the print section is formed over .

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 9,017,779) as applied to claim 1, and further in view of Nakana (US 9,308,753).
With regard to claim 6, Ikeda discloses all the limitations of claim 1, but does not disclose a laminate section formed of a laminate material over the print section.
However, Nakano teaches a laminate section formed of a laminate material over the print section, [a laminate material [resin film; Col. 10; line 9] formed over the print section to form a laminate section. [Col. 9- lines 63 - Col. 10; lines 3-6; 18-20]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to leach an ink component from a printed material. [Para. 0080]

Allowable Subject Matter
Claims 7-16 and 20 are allowed.
Claims 7-12 are allowed because the prior art does not teach or make obvious a method for producing a medium comprising heating a base material over which a print section is formed such that an alcohol compound in the ink does not evaporate.  It is this combination of limitations, in combination with the other features and limitations of claim 7 that makes these claims allowable over the prior art of record.
Claims 13-16 and 20 are allowed because the prior art does not teach or make obvious an apparatus comprising a heating unit configured to heat a base material over which a print section is formed such that an alcohol compound in the ink forming the print section does not evaporate.  It is this 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193.  The examiner can normally be reached on Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ERICA S LIN/Primary Examiner, Art Unit 2853